Citation Nr: 1115962	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-23 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart murmur, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1973 to January 1975.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In June 2009, the Board remanded the case for further development.  In a decision dated in December 2009, the Board denied the Veteran's claims for service connection for hypertension and heart murmur.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In November 2010, the Court granted a Joint Motion for Remand, specifically vacating the decision regarding the claim of entitlement to service connection for hypertension and remanding the matter for compliance with the instructions in the Joint Motion.  The Joint Motion for Remand made no reference in the Summary of Relevant Facts, Bases for Remand or Conclusion to that portion of the December 2009 Board decision that denied a claim of service connection for a heart murmur.  The Court Order was silent as to that claim as well.  As such, that issue will not be discussed herein, and 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for hypertension which he contends began in service.  Service treatment records indicate that his blood pressure was elevated during his enlistment physical examination in May 1973, when blood pressure readings were taken over three consecutive days before a normal reading was obtained; however, hypertension was not explicitly noted.  In December 1973, the Veteran's blood pressure was measured as 156/106.  The examiner noted the elevated blood pressure during the enlistment examination and opined that the Veteran could "probably be released [from active service] on the basis of pre-enlistment hypertension" if he wished.  

For purposes of service connection pursuant to 38 U.S.C.A. § 1110 (West 2002), every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

If the presumption of soundness at entry is rebutted, aggravation may not be conceded unless the preexisting condition increased in severity during service.  38 C.F.R. § 3.306.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In the present case, although hypertension was not expressly noted upon entry into service, the evidence suggests that hypertension may have existed prior to service.  In support of the Veteran's claim, his representative submitted a March 2011 statement from C.L.K., LPC who opined that it is "highly likely" that the Veteran's hypertension first manifested during service.  

A remand is required to afford the Veteran a VA examination to determine the nature and likely etiology of his claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed hypertension.  The claims file must be available to the examiner for review.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Based on the examination and review of the record, the examiner should address the following:

a. Does the evidence of record clearly and unmistakably show that the Veteran had hypertension that existed prior to his entry onto active duty?

b. If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting hypertension was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  

Please identify any such evidence with specificity.

c. If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's hypertension had its onset in service?

The examiner should address the March 2011 opinion from C.L.K., LPC.  A complete rationale is requested for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



